BY THE COURT.
This court has the power; concurrent with the courts of Common Pleas, to issue writs of certiorari to justices of the peace ; and the writ of certiorari is,most generally used with ■us as a writ of error. It has, however, hitherto been held inexpe*211'client and inconvenient for this court to exercise jurisdiction to correct the errors of justices of the peace, except in extraordinary-cases. In Burrows v. Vandevier, et al. 3 O. 383, this court determined that the eon current jurisdiction to remove proceedings from tribunals, inferior to the Common Pleas, should only be exercised in extraordinary cases. In common controversies before inferior [208 tribunals, the Court of Common Pleas, which sits much oftener than this court, can afford redress with less delay and expense, and greater convenience to all concerned, than this court; and application should be made there, unless good cause exists for the application here. Unless such cause be shown in this case, the writ will be refused.
No other cause was shown.